Per Curiam.

The statute (1 N. R. L. 155. sess. 24. ch. 97.) gives double costs only where the verdict passes for the defendant, who is sued as an officer, or the plaintiff becomes nonsuit or suffers a discontinuance; not where the plaintiff recovers a verdict against the defendant. That the defendant is entitled to costs at all, depends on another act, (1 N. R. L. 343. sess. 36. ch. 96. s. 4.) which is silent as to double costs. The defendant, therefore, can recover only single costs.
Motion denied»